Citation Nr: 0505096	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1978 to May 1989 
and from December 1990 to May 1991.  He also served in the 
Army Reserves for a period of time thereafter.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 1999 decision by 
the RO which, in part, denied service connection for a 
respiratory disorder.  The Board remanded the appeal to the 
RO for additional development in October 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

3.  The veteran has been diagnosed with mild restrictive lung 
disease and obstructive sleep apnea which are attributable to 
diagnosed illnesses.  

4.  The veteran is not shown to have a respiratory disorder 
at present which is related to service.  


CONCLUSION OF LAW

A respiratory disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the November 1999 rating decision, the May 2000 
statement of the case, the February 2002 and November 2004 
supplemental statements of the case (SSOC), the October 2003 
Board remand, and in the letter sent to the veteran in April 
and October 1999, May 2001, and March 2003 and 2004 have 
provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefits sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006.  (see 
66 Fed. Reg. 56,614 (November 9, 2001)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised criteria 
as well.  

Factual Background

The veteran contends, in essence, that he has a respiratory 
disorder as a result of his active military service.  
Specifically, he believes that his respiratory problems are a 
result of undiagnosed illness incurred during his service in 
the Persian Gulf War.  

As noted earlier, the veteran had active military service 
from December 1978 to May 1989, and was a member of the Army 
National Guard on active duty from December 1990 to May 1991 
in Southwest Asia.  

In October 2002, the RO requested the veteran's service 
medical records from the National Personnel Records Center.  
In April 2003, all available medical records were forwarded 
to the RO.  The available service medical records included an 
Army National Guard periodic physical examination, dated in 
August 1996.  At that time, the veteran specifically denied 
any history of shortness of breath, asthma, or sinus 
problems, and no pertinent abnormalities were noted on 
examination.  Examination of the veteran's sinuses, lungs, 
and chest was normal.  

A VA pulmonary function test (PFT) in December 2000 revealed 
reduced lung volumes suggestive of a mild to moderate 
restrictive process with normal spirometry and flow/volume 
loop.  

On VA respiratory examination in February 2001, the veteran 
reported a history of dyspnea on exertion for the past 10 
years, and some apnea at night per his wife.  The veteran was 
in no acute distress and there was no evidence of 
laryngoptosis, clubbing, cyanosia, or edema of the 
extremities.  His lungs were clear.  The examiner referred to 
the PFT results from December 2000, but indicated that he did 
not have the claims file to review.  The diagnosis included 
history of dyspnea with mild to moderate restrictive process 
of uncertain etiology.  The examiner opined that it was 
possibly some type of fibrosis, but that there was no 
evidence of crackles which would normally be heard with a 
fibrotic process.  He recommended additional testing with 
pre- and post dilation values.  

When examined by VA in April 2003, the veteran complained 
that he stops breathing at night and had dyspnea on exertion.  
He denied any cough, sputum production, hemoptysis, wheezing, 
or asthma.  Repeat PFT compared to the December studies 
showed no significant changes.  The diagnoses included 
possible sleep apnea and possible restrictive lung disease.  

On VA respiratory examination in September 2004, the 
veteran's complaints and the clinical findings were unchanged 
from the previous examinations.  There were no wheezes, 
rales, or rhonchi, and the lungs were clear to auscultation.  
A chest x-ray study showed the lungs were well expanded and 
free of infiltrates, and the pleural surfaces were clear.  
The diagnosis was daytime hypersomnolence.  Following the 
physical examination and a review of the claims folder, the 
examiner opined that the veteran's history of excessive 
snoring and nighttime apnea with the abnormal pulmonary 
function tests suggested that his respiratory disorder was 
secondary to obstructive sleep apnea.  


Analysis

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's respiratory symptoms 
have been attributed to mild restrictive ventilatory defect 
and obstructive sleep apnea, there is no legal entitlement to 
consideration under the undiagnosed illness provisions.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated. See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for a 
respiratory disorder due to an undiagnosed illness must fail.  
The veteran's symptoms have not been attributed by examiners 
to a undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome.  On 
the contrary, the examiners who have opined on the cause of 
the veteran's complaints have attributed them to specific, 
identifiable disability.  Moreover, the VA Secretary has not, 
to date, determined that restrictive lung disease or 
obstructive sleep apnea warrants a presumption of service 
connection.  Therefore, the Board finds that, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
of service connection for a respiratory disorder due to an 
undiagnosed illness must be denied as a matter of law.  

Considering these claims on a direct basis, the Board finds 
that there is no medical evidence of treatment for 
restrictive lung disease or obstructive sleep apnea during 
service or until many years after discharge from service.  
Although the veteran now asserts that he had respiratory 
problems since his service in the Persian Gulf in 1991, he 
specifically denied any such problems on a periodic 
examination for Army National Guard service in August 1996, 
and no pertinent respiratory abnormalities were noted on 
examination at that time.  

The first reported complaint of a respiratory disorder was 
with the filing of this claim in May 1998, some 7 years after 
his discharge from service.  Furthermore, the veteran was 
examined by VA for the specific purpose of determining the 
nature and etiology of his respiratory problems.  PFT's 
showed mild restrictive ventilatory defect which was 
attributed to obstructive sleep apnea.  

In this case, there is no competent medical evidence 
attributing the veteran's respiratory disorder to service or 
any incident therein.  While the veteran believes that his 
respiratory problems were cause by his service in the Persian 
Gulf, he has not provided any competent evidence to support 
his allegations.  The veteran's opinion that is respiratory 
problems are related to service has no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and a nexus to service).  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Here, the evidentiary record includes 
a medical opinion relating the veteran's respiratory problems 
to obstructive sleep apnea, and there is no evidence of such 
disability during service or until many years thereafter.  
Therefore, the Board finds that service connection for a 
respiratory disorder on a direct basis is denied.  


ORDER

Service connection for a respiratory disorder, to include due 
to an undiagnosed illness is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


